DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Regarding the obviousness type double patenting rejections, applicant filed a terminal disclaimer on 05/24/2021. The double patenting rejections have been withdrawn. 

Regarding the rejections under 35 U.S.C. §112, the examiner and Mr. Rau (Reg. 45,466) had several rounds of discussions. Mr. Rau sent a proposed amendment based on the discussions. Mr. Rau authorized the examiner to enter the proposed amendment and correct some language issues. The rejections under §112 have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nathan M. Rau (Reg. 45,466) on 05/26/2021.

Please replace all prior versions, and listing of claims in the application with the listing of claims below:

 1. (Currently Amended) A computer implemented natural language processing method, comprising:
receiving a text;
identifying, by parsing the text using natural language processing, a set of linguistic characteristics contained in the text, wherein linguistic characteristics include grammatical, syntactic, and idiomatic features of the text, wherein the natural language processing is trained using training data to match against at least one specific location of origin, and trained to match against at least one specific time period;
determining a plurality of locations of origin in which the text was potentially written based on [[a]] the set of linguistic characteristics
retrieving a first set of reference documents for each location of origin in the plurality of locations of origin, in response to the determining the plurality of locations in which the text was potentially written;
determining a plurality of time periods in which the text was potentially written based on the set of linguistic characteristics;
retrieving a second set of reference documents for each time period in the plurality of time periods in response to the determining the plurality of time periods in which the text was potentially written; 
are to locations in the first set of reference documents and to time periods in the second set of reference documents 
ranking the plurality of locations of origin based on the set of proximity scores; 
ranking the plurality of time periods based on the set of proximity scores; and
returning a set of one or more ranked locations of origin of the plurality of locations of origin and a set of one or more ranked time periods of the plurality of time periods. 

2. (Currently Amended) The method of claim 1, wherein producing the set of proximity scores includes:
producing a first set of proximity scores by performing a first set of proximity checks using the set of linguistic characteristics, and the text; and
producing a second set of proximity scores by performing a second 

3. (Currently Amended) The method of claim 2, wherein ranking the plurality of locations of origin based on the set of proximity scores includes:
comparing the first set of proximity scores with the second set of proximity scores.


linguistic characteristics are selected from the group consisting of slang, nouns, jargon, emoticons, hashtags, sources of documents, short hand, writing styles, acronyms, online dictionary and encyclopedia terms, and the language and alphabet.

5. (Currently Amended) The method of claim 2, further comprising:
the first set of proximity scores and second set of proximity scores includes a first proximity score determined from a first proximity check comparing how close the locations of the linguistic characteristics are; and
the first set of proximity scores and second set of proximity scores includes a second proximity score determined from a second proximity check comparing the how close a placement of the linguistic characteristic is within the text to other linguistic characteristics.

6. (Currently Amended) The method of claim 1, wherein: 
	the text is selected from the group consisting of social media, literature, government documents, and text books; and
the first and the second sets of reference documents are selected from the group consisting of social media, literature, government documents, and text books.
 
7. (Currently Amended) The method of claim 3, wherein comparing the first set of proximity scores with the second set of proximity scores involves determining a correlation between the first set of reference documents and the text when ranking the locations. 


producing a first set of proximity scores by performing a first set of proximity checks using the set of linguistic characteristics, and the text; and
producing a second set of proximity scores by performing a second set of proximity checks using the set of linguistic characteristics and the second set of reference documents for each time period.

9. (Currently Amended) The method of claim 8, wherein ranking the plurality of time periods based on the set of proximity scores includes:
comparing the first set of proximity scores with the second set of proximity scores.

10. (Cancelled)

11. (Currently Amended) The method of claim 8, further comprising:
the first set of proximity scores and second set of proximity scores includes a first proximity score determined from a first proximity check comparing how close the time periods of the linguistic characteristics are; and
the first set of proximity scores and second set of proximity scores includes a second proximity score determined from a second proximity check comparing the how close a placement of the linguistic characteristic is in the text to other linguistic characteristics.


the first and the second sets of reference documents are selected from the group consisting of social media, literature, government documents, and text books.
 
13. (Currently Amended) The method of claim 9, wherein:
comparing the first set of proximity scores with the second set of proximity scores involves determining a correlation between the second set of reference documents and the text when ranking the time periods. 

14. (Currently Amended) A system, comprising one or more computer processor circuits that are configured for natural language processing, wherein the one or more computer processor circuits are configured to: 
receive a text;
identify, by parsing the text using natural language processing, a set of linguistic characteristics contained in the text, wherein linguistic characteristics include grammatical, syntactic, and idiomatic features of the text, wherein the natural language processing is trained using training data to match against at least one specific location of origin, and trained to match against at least one specific time period;
determine a plurality of locations of origin in which the text was potentially written based on [[a]] the set of linguistic characteristics 
retrieve a first set of reference documents for each location in the plurality of locations, in response to the determining the plurality of locations in which the text was potentially written;

retrieve a second set of reference documents for each time period in the plurality of time periods in response to the determining the plurality of time periods in which the text was potentially written;
produce a set of proximity scores by performing a set of proximity checks using the set of linguistic characteristics, the first and second set of reference documents, and the text, wherein the proximity checks analyze are to locations in the first set of reference documents and to time periods in the second set of reference documents 
rank the plurality of locations of origin based on the set of proximity scores; 
rank the plurality of time periods based on the set of proximity scores; and
return a set of one or more ranked locations of origin of the plurality of locations of origin and a set of one or more ranked time periods of the plurality of time periods. 

15. (Currently Amended) The system of claim 14, wherein producing the set of proximity scores includes:
producing a first set of proximity scores by performing a first set of proximity checks using the set of linguistic characteristics, and the text; and
producing a second set of proximity scores by performing a second set of proximity checks using the set of linguistic characteristics and the first set of reference documents for each location.


comparing the first set of proximity scores with the second set of proximity scores.

17. (Original)  The system of claim 14, wherein:
linguistic characteristics are selected from the group consisting of slang, nouns, jargon, emoticons, hashtags, sources of documents, short hand, writing styles, acronyms, online dictionary and encyclopedia terms, and the language and alphabet.
18. (Currently Amended) The system of claim 15, wherein the one or more computer processor circuits are further configured to:
the first set of proximity scores and second set of proximity scores includes a first proximity score determined from a first proximity check comparing how close the locations of the linguistic characteristics are; and
the first set of proximity scores and second set of proximity scores includes a second proximity score determined from a second proximity check comparing the how close a placement of the linguistic characteristic is within the text to other linguistic characteristics.

19. (Currently Amended) The system of claim 14, wherein:
comparing the first set of proximity scores with the second set of proximity scores involves determining a correlation between the second set of reference documents and the text when ranking the time periods. 
 
16, wherein comparing the first set of proximity scores with the second set of proximity scores involves determining a correlation between the first set of reference documents and the text when ranking the locations. 
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JIALONG HE/Primary Examiner, Art Unit 2659